By the Court.

Benning, J.
delivering the opinion.
[1.] The motion for the new trial was put on these grounds:
That the verdict was contrary to law.
That it was contrary to the evidence and to the justice of the case.
There is nothing in the case to make the verdict contrary to law or the justice of the case, unless it be true that the verdict was contrary to the evidence. The only question, therefore, is, was the verdict contrary to the evidence ?
•"""In order to authorize this Court to grant a new trial, on the ground that the verdict is contrary to the evidence, it is necessary that the verdict should be one which is “ decidedly and strongly against the weight” of the evidence — one in favor of which there is only “ some slight evidence.” (Acts 1853-4, 47.)
This, we think, is not such a verdict. There is a good *415deal of evidence in favor of this verdict — perhaps as much as. there is against it.
"We must, therefore, affirm the judgment.